DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 11/20/2020 is acknowledged. With regard to the Office action mailed 08/20/2020, the rejection of claims 9-14 under 35 USC 112(b) is withdrawn in view of the amendment to claim 9. The double-patenting rejection is maintained, as the amendment does not obviate the rejection, a terminal disclaimer was not filed, and no arguments were presented regarding the rejection. In addition, it is noted that claims 1-8 and 5-18 drawn to inventions non-elected with traverse are still pending. Should Applicant opt to file a terminal disclaimer to put the application in condition for allowance, Applicant is advised to cancel the non-elected claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-17 and 23 of U.S. Patent No. 8,936,912 in view of Zeng (US 5,525,471). Although the claims at issue are not identical, they are not patentably distinct from each other because the only distinction is that the “denaturing” step of instant claim 9 is not disclosed. However, given that issued claim 15 indicates that the starting nucleic acid is genomic DNA, and genomic DNA (except for some viruses) is double-stranded, one would necessarily have to denature the genomic (double-stranded) .
Regarding the term “guide sequence”, which term does not appear in issued claim 14, this is merely a name, and does not distinguish over the oligonucleotides comprising a locus specific sequence and a Type IIS restriction enzyme recognition sequence disclosed in issued claim 14.
Another difference in verbiage is the use of the term “adapter” in the instant claims, whereas the issued claims use the term “universal primer”, but this is merely a different name for the same thing.
Issued claim 17 discloses a sequencing step. While issued claims 14-17 do not disclose a step of digesting unselected sequences, issued claim 16 indicates the downstream “universal primer” (i.e. adapter) has  protecting group, and issued claim 23 discloses, in different technique for generating known ends but having the common feature of attaching “universal primers” to the known ends, a step of degrading non-specific nucleic acid. It would have been obvious to do this in the embodiment of issued claims 14-17 as well, since the protecting group referenced in issued claim 16 is disclosed for such purpose. As exonuclease III and VII were known for digesting nucleic acids, as disclosed by Zeng (see e.g. figure 1), it would have been obvious to use them for the degrading step.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637